Case 1:21-cv-00396-RJL Document 20-2 Filed 08/14/21 Page 1 of 20




                    Exhibit 2


to Expert Opinion of Sudipto Sarkar SA
              dated August 13, 2021
             Case  1:21-cv-00396-RJL
                         Web Edition, Copyright © Document 20-2 Filed 08/14/21 Page 2 of 20
~~(V®         SCC Online
              Page 1       Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021


/ONLINE;,'    SCC Online Web Edition: http://www.scconline.com
True Prinf    TruePrint™ source: ILR (Bombay)
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
 -




                                        484                            INDIAN LAW REPORTS                                                      [VOL. LV
                       1930             under Order XXI, rule 72, for set-off, that order for
                   SHTDAPP.!.           set-off having been a perfectly valid order in the circum-
                  LAXMANNA
                         L~.
                                        stances in which it _was made. It is undisputed that the
               Gt:rRUBA:SGAYA           sales effected by the lv.fuddebihal Court are valid and
                AKHANDAYA
                                        cannot be set aside, and that was held to be so by the
                Broomfield J.
                                        High Court of Bombay even before clause (.i) of sec-
                                        tion 63 was . enacted.       That clause provides that
                                        " Nothing in this section shall be deemed to invalidate
                                        any proceeding taken by a Court executing one of such
                                        decrees." I can see no reason to hold that" any proceed-
                                        ing " means only the sale and does not include orders
                                        passed by the Court in connection with the sale. The
                                        First Class Subordinate ..Judge's order directing Basappa
                                        to deposit this money in Court was, therefore, made
                                        without jurisdiction and must be set aside. In other
                                        respects also I agree with my learned brother that this
                                        appeal even when treated as a revision application must
                                        fail.
                                                                              A ?Jpeal dismi'.ssed.
                                                                                                                                               J. G. R.

                                                                      APPELLATE CRIMINAL.
                                                    Before tl1e I-Ionoura,bTe Mr. J. T.V . F. Beaumont. Cl1ief Just·ice ,
                                                                         and J>lr. Justice !Vforpl1y.

                    HJ30                     EMPEROR v. SHRIPAD RAMCHANDRA JOG A~D OTHERS.*
              7\"d'ember :26.          Criminal Law Amendment Act (XIV of 1908), section 17 (1) (2)-Association
                                        declared u.nlawful-l\~o presumption tlw.t a person continues to be member of
                                        unlawful association-Burden of vroof.
                                         ,¥hen a local Government declares a particular association to be unlawful
                                       under section 16 of the Criminal Law Amendment Act ther~ is no presumption
                                       that a person who was a member of the association before it was decl ared illegal
                                       continued to be a member of such association after the declaration. On the
                                       contrary the Court must presume that citizens will recognise that declaration and
                                       will loyally carry it out, and that they will cease absoll.!tely to be members
                                       o~ the associat.ion declared unlawful, or in any way to a:ct as such.
                                         There is nothing in sect.ion 17 (1) of the Criminal L a'\\· Amendment Act,
                                       Hl08, to impose upon the members of an association declared unlawful the
                                       obligation of doing any thing specific to terminate their membership. The
                                         *Criminal Application for R evision No. 426 of 1930, with Crimina,l Application
                                       for Revision No. 412 of 1930 and Reference No. 88 of 1930.
~re~®
jONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
               Page 2
                         Web Edition, Copyright © Document

               Printed For: Mr. Wayne Page
                                                  2021
                            Friday, August 13, 2021
                                                           20-2 Filed 08/14/21 Page 3 of 20

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: ILR (Bombay)
True Prinf     -----------------------------------------------------------------------------------------------------------------------------------------------------------
   -




              VOL.LVJ                                 BOMBAY SERIES                                                                  485
              burden of proof rest,s upon the prosecntion to prove affirmatively that the                                                              1'.160
               accused cont.inued to be members of the association after it was declared
              unlawful and not on the accused tirn,t they ceased t-0 be members after the                                                           E!1IrEROR·
                                                                                                                                                         l'.
              ,declaration.                                                                                                                        ~HRIPAD
                 THE Government of Bombay published in Bombay a                                                                                  RA~ICliA::',DR.A..

              notification in the Bornbay Go1Jernrnent Gazette Extra-
              ordinary (Part I, page 2122) on August 21, 1930, under
              section 16 of the Indian Criminal Law Amendment
              Act, 1908, declaring certain associations illegal. Among
              the associations so declared illegal were the District
              Congress Committe·e at Satara, the Hindi Seva Dal at
              Satara, and the Kayadebhanga Mandal at Nasik.
                 The applicants (in No. 426 of 1930), Shripad and
              .another, were members of the Ta~gaon Taluka Congress
             .Committee and the Hindustani Seva Dal at Tasgaon. At
             .about 11-30 a.m. on August 22, 1930, the applicants were
              arrested at Tasgaon for being members of the aforesaid
              two bodies, which were alleged to be branches of, or
             ;affiliated to, the District Congress Committee at Satara
             and the Hindi Seva Dal of Satara. They Vl7ere tried for
             an offence under section 17 (2) and convicted and sentenc-
             -ed. On appeal, the Sessions ,Judge was on the evidence
             of the opinion that the Hindustani Seva Dal was not
             shown to be a branch of the Hindi Seva Dal" and
              reversed the conviction on that count. He, however, held
             that the Tasgaon Taluka Congress Committee was a
             branch of the Satara District Congress Committee, but
             as it was not shown that the accused had done any overt
             act afte.r the notification the conviction was altered to
             section 17 (1) for the following reasons:-
                 " Ad XIV of 1908 does not itself provide for any locus prenitentire and if the
              legislature does -not prm-'ide for such things, I do not see how Jaw Courfa
             ,can import into the Act any provision not expressly cont11ined therein. In _my
             .-iew of the matter some reasonable locus vamitentire appears quite necessary
              if the law is to be rea-sonably enforced. Bnt the law Courts must apply the
              law as it stands and it must be left to the legislature to give some locus
             prenitentire before enforcing the law.,.,
                 The accused applied to '.the High Court.
                   IL   J11   l-31t
               Case  1:21-cv-00396-RJL
                           Web Edition, Copyright © Document 20-2 Filed 08/14/21 Page 4 of 20
~CV~®           SCC Online
                Page 3       Friday, August 13, 2021
                Printed For: Mr. Wayne Page
                                                    2021


!ONLINE;"       SCC Online Web Edition: http://www.scconline.com
True Print'"    TruePrint™ source: ILR (Bombay)
                -----------------------------------------------------------------------------------------------------------------------------------------------------------
 -




                                          186                             INDIAN LAW REPORTS                                                     [VOL. LV
                         1930                In application No. 412 of 1930, the two accused were
                     F.:\tPEROR           the President and Secretary respectively of the Karad
                           i:.
                     SHlUP.AD             Taluka Congress Committee, which the prosecution con-
                  Jl.A,lCHANDRA
                                          tended was a branch of the Satara District Congress
                                          Committee, an as3ociation declared to be unlawful on
                                          August 21, 1930. The accused were arrested at 9 p .m.
                                          on August 22, 1930, at Karad. They were also tried
                                          and convicted of the offence under section 17 (2) on the
                                          ground that the accused having been office-bearers
                                          remained office-bearers irrespective of the fact that they-
                                          actually did not ·work for the association or partici-
                                          pated in its affairs after the notification. On appeal
                                          the Sessions Judge altered the conviction to one under
                                          section 17 (1), on ground3 similar to those mentioned
                                          above.
                                             The accused applied to the High Court.
                                             In reference No. 88 of 1930, the two accused were the
                                          President and Secretary respectively of the Kayadebhang
                                          Mandal at N asik an association which ,vas declared
                                          illegal by the notification above referred to. The accused
                                          were arrested at Nasik on August 24, H)30. There waE
                                          no evidence of either of the accused having actively done
                                          the work of the association betvveen August 21 and 24.
                                          During the search there came to light a letter dated
                                          Augu3t 21, 1930, and addressed to accused No. I whicl:t
                                          ran as follows :-·
                                             " VVe have independently made arrangements regarding the two- talukas
                                           (viz.) Baglan and Kalwan. So you will please concentrate your attention on
                                           prohibition of liquor and other items of the Congress programme in the other
                                           talukas and contribute to the success of the Congress . May you know tliis . "
                                            On the above evidence, the accused were convicted of
                                          an offence under section 17 (2). The Sessions Judge of
                                          Nasik, being of opinion that the convictions were against
                                          law, made a reference to the High Court, observing as--
                                          follows:-
                                            .. The point at issue in this case is tlie· question of- burJeu of· proof. If tli e- 1
                                          burden of proving tha t the accused wem members of au unlawful associatioui
               Case  1:21-cv-00396-RJL
                SCC Online Web Edition, Copyright © Document
                                                    2021     20-2 Filed 08/14/21 Page 5 of 20
fgj([;(D_®      Page 4       Friday, August 13, 2021
                Printed For: Mr. Wayne Page
                SCC Online Web Edition: http://www.scconline.com
!ONLINE"
                TruePrint™ source: ILR (Bombay)
True Print'"
                -----------------------------------------------------------------------------------------------------------------------------------------------------------
   -




                 VOL.LV]                                 BOMBAY SERIES                                                                  487
                a.fter it was declared unlawful is on the prosecution, then, in my opinion , it                                                           1!)30
                cannot be said that the prosecution lrns discharged the burden. The only_
                evidence is the letter to accused No. 1. But there is nothing on the record                                                           EMPEROR
                to show that accused No. 1 ever acted upon that letter, nor is there anything                                                               v.
                                                                                                                                                     SHRIPAD
                to show that accused No. 2 was in any way affected by it. It · might be                                                            RA)lCHA:,fDRA
                said that section 106 and section 114 of the Indian Evidence Act (especially
                -i ll. (d) to section 114) throw the burden of proving innocence upon the
                 accused. But as against the presumptions that might be raised in farnur of the
                prosecution from those two sections there is the ordinary presumption that an
                -accused person is innocent until he iJ proved to be guilty; and this latter
                presrnnption I ta,ke to be paramount. If this is so then the accused in
                this case cannot be convicted of being. members of an unlawful association un til
                it is proved affirmatively by the prosecution that they continued to be members
                r.>f the association after it was declared to be unlawful."
                   The three cases were heard together.
                   G. N. l'halcor, with B. G. Padhye, for the accused, in
                Criminal Reference No. 88 of 1930 :-The declaration
                under section 16 of the Criminal Law Amendment Act,
                though published in the Bombay Government Gazette
                of August 21, could not be known before August 22.
                There is no evidence of its publication otherwise.
                Assuming it was known on the 22nd the accused was
                arrested on August 24._ Although the charge is under
                section 17 (2) of the Act, there is no evidence that the
                accused did anything after the 22nd to justify the con-
                viction. Unless some specific overt act is shown and
                proved by, the prosecution, the conviction under sec-
                tion 17 (2) cannot stand. Here there is _no evidence of
                any such act.
                   The letter found during the search, besides its being
                not proved, is no evidence of any such act. The mere
                receipt of _a letter is no evidence of any act on the
                accused's part, nor are the contents incriminating.
                   Even as regards section 17 (1) there is no evidence that
                the accused continued to be a member after the declara-
                tion was published.
                   On a declaration under section 16, the association
                prima facie ceases to exist. It can have no existence in
                law. For section 1-8 to apply it must be definitely proved
~cccc®
JONLINEf
              Case  1:21-cv-00396-RJL
               SCC Online
               Page 5
                          Web Edition, Copyright © Document
                            Friday, August 13, 2021
               Printed For: Mr. Wayne Page
                                                   2021     20-2 Filed 08/14/21 Page 6 of 20

               SCC Online Web Edition: http://www.scconline.com
True Prinf"    TruePrint™ source: ILR (Bombay)
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
 -




                                        488                            INDIAN LAW REPORTS                                                      [VOL.LV

                       1!)30            by affirmative evidence of acts after the declaration that
                   EMPEROR              a particular combination of persons continues still to
                         i·.
                  SHRIPAD
                                        function. That is not suggested and there is no evidence
                RAl\ICHANDRA            here of such continuance. Much less is there evidence of
                                        the accused being still a member. The definition can he
                                        :invoked to make a person's act penal provided such
                                        specific act is proved against him. The learned .Judge
                                        refers to section .106 and section 114, ill. (cl), of the
                                        Indian Evidence Act, and rightly rejects them. This jg
                                       a penal enactment. In a criminal case the Court starts
                                       with a presumption of innocence unless crime is affirma-
                                       tively brought home. Section 103 is an answer to sec-
                                       tion 101. It is for the prosecution to prove the affirma-
                                       tive fact as they want the Court to believe in the
                                       continuance of the association and of the membership of
                                       the accused.
                                           There is a general presumption against misconduct
                                       of all kinds, no presl,lmption being more favoured in the
                                       law than that of innocence. Criminality is never to be
                                       presumed. When facts are consistent with innocence as
                                       well as guilt, presumption of innocence should prevail.
                                       Other presumptions have often to yield to the presump-
                                       tion of innocence. See Ameer Ali's Law of Evidence,
                                       5th Edn., pp 724, 727 or 793 .and cases there cited ; also
                                       Sarkar, on Evidence, 4th Edn, pp. 742 and 641. The
                                       Engl1sh law is to the same effect as will be seen from
                                       Taylor on Evidence .
                                         . Men must be presumed to _act rightly and according.
                                       to law unless the contrary is proved. 1\1any men may be
                                       members of an association when lawful. They must be
                                       presumed to act rightly and according to law. And
                                       with the declaration of illegality they must be presumed
                                       to have ceased to be members until the contrary is
                                       proved. See Emperor v. Ramchandra< 1 > and Ashraf Ali
                                       v. The ICi'.ng-Emz,eror.< 2 i
                                              <u (l!J04) G Bom. L. R. 551.                                  '" (1917) 21 U. W. N. 115:2 at p. UGO.
~cccc®
!ONLINEr
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 6
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     20-2 Filed 08/14/21 Page 7 of 20

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: ILR (Bombay)
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                  VOL. LV]                               BOMBAY SERIES                                                                   489
                     The accused cannot possibly do anything without                                                                                       1930
                  being guilty. No meeting could be convened without                                                                                    EMPEROR

                  admitting guilt nor could the secretary act without                                                                                 SHRlPAl)
                                                                                                                                                               'l'·.


                 being guilty. The attempt to resign would show that he                                                                             RA11ICH.~ !'1 DRA

                 continues a member. The accused would be on the horns
                 of a dilemma if such a violent presumption is applied.
                 The section does not say whoever does not do any act
                 by way of ceasing to be a member. It says " whoever
                 is." The penalty is not for " having been " a member
                 when the association was lawful. It makes penal the
                 being of a member after it is declared to be unlawful.
                 See definition. If ·so, if you apply section 106 or sec-
                 tion 114, ill. (d), you in reality punish one for " having
                 been " a member of a lawful association. The object of
                 the law is not to lay a trap for those who have been
                members before. That is what the police have been
                doing, in order to penalise them for their having been
                members when the body was lawful. In order that a man
                may be guilty there must be some illegal act or some
                il~egal omission on his part. Here you can impute
                neither after the notification .
                 . The Criminal Law Amendment.- Act is a penal enact-
                ment and must be strictly construed.        Its provisions
                should not be applied until definite proof of guilt, i.e.,
                of· an illegal act or of an illegal omission is adduced
                against a person.
                   Secondly, it is found that the body of which the
                accused was a member was not the Kayadebhang Mandal
                but the Yuddha Manda!. The latter h~ not been
               declared unlawful. It is found that the name was alter-
               ed in June before the notification. After June it was
               necessary to declare the Yuddha Ma.ndal to be illegal and
               not a Mandal already defunct. Section 18 refers to a
               ca·s e where an association declared illegal is proved to
               continue to function after a pretended dissolution after
               the notification. Section 15, sub-section (1), refers to
~cccc®
JONLINEf
              Case  1:21-cv-00396-RJL
               SCC Online
               Page 7
                          Web Edition, Copyright © Document
                            Friday, August 13, 2021
               Printed For: Mr. Wayne Page
                                                   2021     20-2 Filed 08/14/21 Page 8 of 20

               SCC Online Web Edition: http://www.scconline.com
True Prinf"    TruePrint™ source: ILR (Bombay)
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
 -




                                        490                            INDIAN LAW REPORTS                                                      [VOL.LV
                       1930             cases where an association is not known by a distinctive
                   EMPEROR              name, as also to a. case where it has a name. The decla-
                         l'.
                  :SHRIPAD
                                        ration applies to a body which ceased to exist in June.
                RAllICHA:NDRA
                                        There is no declaration a·s regards the Yuddha Mandal
                                        which Vi'as the only body that existed. It is in law a
                                        different body and not the same after June.
                                           The notification· being again a penal notification and
                                        being restrictive of the ordinary rights of the public
                                        should also be construed strictly and criminality should
                                        not be attached to bodies not expressly and specifically
                                        declared illegal. There must be certainty about bodies
                                        declared illegal. It will lead to great uncertainty and
                                        confusion if bodies not specifically referred to are sought
                                        to be brought vvithin the fold of the notification which
                                        should be strictly construed like a penal provision.
                                        The notification becomes part of the section by incorpo-
                                        ration and its scope cannot be enlarged beyond its
                                        express words. See Em17_ress v. Kola Lalang< 1 > and
                                        :VIaxwell on Interpretation of Statutes, p. 227. The
                                        principle has been follmved in Bombay also. See Re.g.
                                        v. Bhista bin }l![adanna.< 2 ' and Jetha Parkha v.
                                        Ramchandra V itlwba. <3 >
                                           G. N. Thakor, with J. R. Gharpure, for the accused,
                                        in Criminal Revision No. 412 of 1930 :-In this case the
                                        facts are stronger in favour of the accused. There is
                                        no evidence of publication at Karad on August 22. The
                                        notification may possibly reach Karad at the earliest at
                                        9 a .m. The searches began early. Accused were admit-
                                        tedly not informed of the notification. One of the a ccused
                                        went to Court at 2 p.m. and returned at 8 or 9 p .m .,
                                        ·when he ,vas arrested on the 22nd. The other accused
                                        returned from outside at 9· p .m., when he was arrested.
                                        Neither knew for what he Yvas arrested. The charge
                                        sheet was not sent till the 29th, ba il having been _refused.
                                              n> (1881) S Cal. 214 a~ p. 216.              (2) (1876) 1 R om. 308 at p. 311.

                                                                       <3 > (1802) 16 B om. 689 at p. 693.
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 8
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     20-2 Filed 08/14/21 Page 9 of 20

              SCC Online Web Edition: http://www.scconline.com
True Prinf    TruePrint™ source: ILR (Bombay)
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
 -




                   VOL.LVJ                                 BOMBAY SERIES                                                                  491

                  They were all along in custody. · AdmittedJy, no overt                                                                                   1930
                  act is or can be imputed to them after the publication                                                                                 EMPEROR
                                                                                                                                                              ·v.
                  of the notification.                                                                                                                   &HRIPAD
                                                                                                                                                     R A~ICHANDRA
                     Over and above the arguments in the reference I rely
                  on Johnson v. Sargant & S0ns< 1 >; Halsbury's Laws of
                  England, Vol. IX, p. 238, section 507 and section 501;
                  Burns v. NoweW 2 >; and London County Council v.
                  Aylesbury Dairy Company. <3 >
                      In Tulpule's case< 1 > the facts were entirely different as
                  there was a definite finding of knowledge against the
                  accused who did not also avail of the opportunity. Here
                  there has been a deliberate attempt to entrap the accused
                  who are both very respectable men, and to keep the noti-
                  ·fication a secret from them. · The accused have not
                  admitted being members. Their written statements have
                  been misread. To impute criminality in such a case is
                  to make a violent and unwarranted presumption and to
                  assume criminality ·w ithout possibility of a knowledge
                  of the notification ,\rhich the police scrupulously kept
                  back from the accused to be able to entrap them. lVIy
                  arguments in the reference apply to this case with
                  greater force.
                     Besides neither the Provincial CoD:gress Committee at
                  Poona, nor the Taluka Congress Committee at Karad
                  have been declared to be illegal by the notification.
                     G. B. Chitale, for the applicants in Criminal Revision
                  No. 406 of 1930 :--There was no evidence before the
                  J\1agistrate that the notification declaring the Satara
                  District Congress Committee illegal had been published
                  at Tasgaon before the arrest of the accused or that the
                  accused otherwise had knowledge of it. ·M r. Gole, the
                  police inspector, saw the advance typed copy of the
                         (I)      [1918] 1 R. B. 101.                                    '" (1930) Criminal Review No. 349
                         <2> ( I 8ti0) 5   Q. B. D. 444.                                      of 1930 . decided hy llfadgavkar
                         <3   >   [189SJ 1 Q. B. 106 at pp. 108-09.                           and Barlce JJ. on September 29,
                                                                                              1930 (Unrep.).
~cc~®
!ONLINE~
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 9
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                            Friday, August 13, 2021
                                                          20-2 Filed 08/14/21 Page 10 of 20

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: ILR (Bombay)
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                       492                            INDIAN LA"\V REPORTS                                                    [VOL. LV
                     1930             Notification No. S.D. 3517 in the office of the District
                  ElIPl:110](
                                       Superintendent of Police at Satara. on the evening of
                       i•.
                 SHBIPAD
                                       August 21. He moved the District 1'Iagistrate for a
              R.-1.aICH..\SilRA        search warrant on that advance copy and got a. search
                                       warrant at 9-30 p.m., returned to Tasgaon early in the
                                      morning on 22nd at 7 a.m., .searched the Congress Office
                                      and the house of Mr. Kulkarni and also that of accused
                                      No. 1. Mr. Kulkarni,. who was the president, got the
                                      information from the passers by and sent in his resigna-
                                      tion. The accused had absolutely, no information about
                                      the notification. The police had not published the noti-
                                      fication and did not inform the. accused about it. The
                                      accused were arrested at 12 noon. It was incumbent
                                      on the police before making the arrest to notify the
                                      declaration to the public and to wait for a reasonable
                                      time.
                                         There ,vas no evidence before the Magistrate to sho,v
                                      that the accused were the members of the Tasgaon Taluka
                                      Congress Committee. Tasgaon Taluka Congress Com-
                                     mittee '':as not specifically mentioned in the notification
                                     and it is not a branch of the Satara District Congres9
                                      Committee which is declared unlawful'. There was a
                                     change in the creed of the Indian National Congress irr
                                     December 1929; and as the accused have not subscribed
                                     to this new creed, nor paid any subscription, they were
                                     not members of the Tasgaon Ta.Iuka Congress Committee,
                                     assuming that Tasgaon Ta.Iuka Congress Committee was
                                     in existence. · In their statements before the I\i[agistrate,
                                     they have made it clear that they are not the members of
                                     t~e said Congress Committee in 1930.
                                        The committees that were legal and working for the
                                     last twenty O! thirty years were suddenly declared illegal
                                     and material change is made in them.          The natural
                                     presumption is that every man is innocent and the accused
                                     are not the members. It ,vas for the prosec,u tion to show
                                     that the accused were members of an association declared
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 10
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          20-2 Filed 08/14/21 Page 11 of 20

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: ILR (Bombay)
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                    VOL. LV]                                BONIBAY SERIES                                                                 493
                   unlawful or that they committed any overt act from which                                                                                   1930
                   their membership could be presumed.         In this case                                                                               ElllPEROR
                                                                                                                                                                r.
                  admittedly there is no overt act from which their member-                                                                               SHRIP.AD
                   ships could be presumed . . The accused, therefore, are                                                                             R.nrCHA::-.DR~

                   not guilty under section 17 (1) of the Criminal La,Y
                  Amendment Act of 1908.
                      P. B. Shingne, Government Pleader, for the Crown,
                   in all the three cases :-The publication of the notifica-
                  tion in the Bo1nbay Government Gazette,. is quite suffi-
                  cient. It is not necessary to publish the notification in
                   particular places, where the accused are arrested. It
                   is. not incumbent on the police to publish the notification
                  or inform the accused before the arrest. As soon as the
                  Government Gazette is out, it should be taken as publish-
                  ed and every person is presumed to know it. It is not
                  necessary to allow reasonable time. This question ·was
                  considered and decided in Tulpule's case, tii where it ,, as                                                               0




                  held that no provision was made in the law and the only
                 'way to remove the hardship (if any) is for the legislature
                  to amend the law. s·ee Crai.es Statute Law, 3rd Edn.,
                  p. 323, and Burns v. Now ell. t 2 >
                      The accused were members of the Congress Committees
                   before they ·were declared illegal and under section 114
                   of the Indian Evidence Act the presumption is that they
                   continue to be ·members until they resign or sever their
                   connection. Besides the fact whether the accused were
                   members or not, was one specifically within their know-
                   ledge, and under section 106 of the Indian Evidence Act
                   it was for the accused to prove that they were not
                   members or office-bearers.    There ,vas . absolutely, no
                   burden 'Of proof on the prosecution to prove anything.
                   Therefore, under section 114 the accused continued to be
                   members till they were arrested, and hence they were
                       ui (1930) Criminal Review No. 349 of 1930.                                    decided by Mudgavkar                   and
                   Barlee JJ. on September 29, 1930 (Unrep.) .
                       ~ - (1880/ 5 Q. B. D. 444.
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 11
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          20-2 Filed 08/14/21 Page 12 of 20

               SCC Online Web Edition: http://www.scconline.com
True Prinf     TruePrint™ source: ILR (Bombay)
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
 -




                                      494                             INDIAN LA,V REPORTS                                                     [VOL.LV
                     HJ30             rightly convicted under section 17 (1) of the Criminal
                 E:-IPEROR            Law Amendment Act. ,vhen the existence of a state of
                      'I/.
                 :-SI!RIPAD            things continuous in it-s nature is once established, jt
              ILnrn1tA::-<DRA
                                      .should be presumed that the state of things continued to
                                      exist as before until the contrary is proved (vide Ameer
                                      Ali's La,\· of Evidence, 8th Ed., p. 776). Tulpule's case<n
                                       LS an ai.1thority for holding that no overt act is necessary
                                      to be proved.
                                          Those who concern themselves with movements of asso-
                                      ciations ,vhich come to be proscribed must presumably
                                      be supposed to anticipate the consequences to ,vhich they
                                      are likely to be subjected and it is too much to require the
                                      prosecution to prove that they are members of the associa-
                                      tion declared unla ,vful, having regard to the provisions
                                      of section 106 of the Indian Evidence Act.
                                          In the Nasik case, there is strong evidence to prove
                                      that the notification ,~7as k:nown. In the Satara cases,
                                      the evidence of the President in the Tasgaon case clearly
                                      proves that the notification ,vas known and in the other
                                      case which comes from Karad, the· accused were arrested
                                      late at night and presumably the fact that the notification
                                      was out mu3t have been known.
                                          Lastly, section 17, sub-section (1), among other things,
                                      condemns membership. This shows that the Legislature
                                      not only intended to stop unlawful associations but also
                                      provided that even membership was a matter for con-
                                      demnation.
                                          The accused· were charged under section 17 (2) but
                                      were convicted under section 17 ( 1). The charge was
                                      under both the sub-sections though the actual figures vrnre
                                      not put down in the charge. The charge gave a clear
                                      indication to the accused as regards their defence. Be-
                                      sides this question was considered in Tulpule's case' 1 >
                                      ·where it ,vas held that the accused could be convicted
                                           ' 1 ' (1930) Criminal Review No. 349 of 1930, decided · by M:acJgavkar                                               and
                                       Barlee JJ. on September 29, 1930 (Unrep.).
~cc~®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 12
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          20-2 Filed 08/14/21 Page 13 of 20

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: ILR (Bombay)
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                    VOL.LVJ                                 BO:MBAY SERIES                                                                  495

                    under section 17 ( 1) though they were specifically charged                                                                                  19SO
                    under section 17 (,?).                                                                                                                E~IPEROR
                                                                                                                                                             .    i:.
                                                                                                                                                         SHRIPAD
                                   C. ,J. :-These are three cases which have
                         BEAUlVIONT,                                                                                                                   R.UICHAX DJU

                    been argued together because they have certain features
                    in common. Reference No. 88 of 1930 is a reference
                    from the Sessions ,Judge of N asik made to us under
                    section 438 of the Criminal Procedure Code. The other
                    two cases-Applications Nos. 412 and 426-are applica-
                   ·tions in revision by, the accused persons. The features
                    which the cases have in common are these. In all the
                    cases the accused are charged with being members of
                    associations rendered unlawful by a declaration of the
                    Bombay Government notified in a Gazette Extraordinary
                    dated August 18, 1930. It is alleged in each case that
                    the aswciation of ·.vhich the accused were members was
                    one of those referred to in the schedule to that declara-
                    ticn. Each of the accused ,vas prosecuted under sec-
                    tion 17 (2) of the Criminal Law Amendment A ct, XIV
                    of 1908, for taking part in the management of an unla,;,;--
                    ful association. But in the two revision cases the
                    accused were actr!ally sentenced under section 17 (1) of
                    that Act.
                        The first question ,vhich a r ises in all the cases is
                     whether the Crown is bound to p r ove that the accu sed
                     ·were members of the a ssociation in question after it was
                     declared unlawful. For the purposes of my judgment,
                     I will assume that the accused were all members of the'
                     association in questjon i1i1mediately before it was
                     declare d unlawful. U nder section 16 of the Criminal
                     Law Amendment Act, the local Government is empower-
                     ed by notification in the official Gazette to declare an
                     association unlawful on the grounds therein mentioned,
                     ,vhich are in effect that the association constitutes a
                     danger to the public p eace. Under section 17 ( 7) it
                     is provided that whoever is a member of an unlawful
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 13
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          20-2 Filed 08/14/21 Page 14 of 20

               SCC Online Web Edition: http://www.scconline.com
True Prinf     TruePrint™ source: ILR (Bombay)
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
 -




                                       496                            INDIAN LAW REPORTS                                                      [VOL. LV
                                 association or takes part in meetings of any such asso-
                 EMPEROR        ciation or contributes or receives or solicits anv
                                                                                 ., oontribu-
                    v• .
                 ~HEil'.~D
                                 tion for the purpose of any such association or in any
               RAMCHA::'i DR.~   way assists the operations of any such association shall
              Beaumont C. J. be punished w'ith imprisonment for a term which may
                                extend to six months or with fine or with both. So that
                                this sub-section deals with the case of a person who is
                                a member of an unlawful association or acts as such.
                                Sub-section (2) provides that whoever manages or assists
                                in the management of an unlawful association or pro-
                                motes or assists in promoting a meeting of any such
                                association or of any members thereof as such members
                                shall be punished with imprisonment for a term which
                                may: extend to three years or with fine or with both. So
                                that this sub-section deals ,:vith the more serious offence
                               of management of an unlawful association. Under the
                                definition clau3e, Eection 15, " unlawful as~ociation "
                                includes an association which has been declared to be
                                unlawful by the local Government under the powers con-·
                                ferred by the Act. That definition was no doubt necessary
                               because otherwise it might have been contended that once
                               an association is declared unlavvful it can have no exis-
                               tence in law and that it is, therefore, impossible for any
                               one to be recognised as a. member o'f it in a Court of lavv.
                               That point, however, cannot be raised, because the unlav1'-
                               ful association includes an association v,rhich has been
                               declared unlawful.
                                   Now the first point taken on behalf of the Crown is
                               this. The declaration vvas published (I will assume) on
                               August 21, and the accused were arrested, in the two
                               revision cases, on August 22, and in the reference case
                               on the 24th, and it is argued that if the accused are
                               shown to have been members of the a-ssociation on August
                               21 it must be presumed that they remained members on
                               the 22nd and 24th. No doubt if no change had taken
                               place in the status of the association that presumption
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-2 Filed 08/14/21 Page 15 of 20
~(!;<D®        Page 14       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
!ONLINEf
               TruePrint™ source: ILR (Bombay)
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                  VOL.LVJ                                  BOMBAY SERIES                                                                  497

                   would properly be made. But in all these cases a very            rnso
                   material change had taken place in the status of the        EMPEROR

                   association between August 20 and 22. It had been            sirn\·PAn
                  declared unlawful, and membership thenceforth involved R.rncnA5 DEA
                  criminal liabilitv.
                                    .,  It seems to me that there can be no Heau111011t c. J •
                   justification what.ever for presuming that because a?
                   person was a member of an association which was lawful,
                  he remained a member of that association after it had
                   been declared unlawful. To make such a presumption
                  would in my viev,, Dt' to ignore both the presumption
                  of innocence, which is always made in a criminal case,
                   and the presumption which is made in cases, whether
                  civil 9r criminal, that people behave rightly and properly.
                  TI1e principle is embodied in the maxim omnia p1·msu-
                  muntur rite et solenniter esse acta donec probetur in
                  contTarium, all things are presumed to be rightly done
                   until the contrary is proved. It seems to me that when
                  the local Government declares a particular association to
                  be unlawful the Courts must presume that the citizen.s
                  ,vill recognise that declaration, ·which is made after all
                  for their good to preserve the public safety, and will
                  loyally carry it out, and that they will cease absolutely to
                  be members of the association declared unlawful, o"r' in
                  any way to act as such.
                     Then the case is put for the Crown in a different way,
                  though I think it really comes to the same point. It
                  is ·3aid that if the accused say that they ceased to be
                  members of the association after it became unlawful it
                  is for them to prove that fact: they are stating an affirm-
                   ative fact , and the burden is upon them to prove it,
                  and reliance is placed on section 106 of the , Indian
                  Evidence Act. Apart from the answers which I have
                  already suggested to the argument put in its first form,
                  I think the ansvver to the argument in its second form is
                  that there is no necessity for the members of an associa-
                ' tion declared unlawful to take any active step to bring
~cccc®
JONLINEf
              Case 1:21-cv-00396-RJL
               SCC Online
                Page 15
                          Web Edition, Copyright ©Document

                Printed For: Mr. Wayne Page
                                                  2021
                              Friday, August 13, 2021
                                                           20-2 Filed 08/14/21 Page 16 of 20

                SCC Online Web Edition: http://www.scconline.com
True Prinf"     TruePrint™ source: ILR (Bombay)
                -----------------------------------------------------------------------------------------------------------------------------------------------------------
 -




                                          498                             INDIAN LAW REPORTS                                                      [VOL. LV

                         1930             their connection with the association to an end. There
                     EMPER<'R             is nothing in section 17 of the Criminal La,v Amend-
                           v.
                      SHRJPAf)
                                          ment Act to impose upon the members of the association
                  ~A:IICHAND IL"-         declared unlawful the obligation of doing anything
                B eaumont C . J.          specific to terminate their membership, and the lang11age
                                          of the section seems to me inconsistent vvith the idea that
                                          any such obligation was intended to be imposed. The
                                          normal way of bringing an unincorporated association
                                          to an end would be by a resolution, passed at a general
                                          meeting to ,vind up the association. It is quite plain
                                          that the calling of a meeting for that purpose would
                                          infringe the provisions of ·section 17 (1). If it had been
                                          intended that some active step should be taken to bring
                                          the association to an end, one would have exnected to
                                          find in section 17 provisions saving from illegality meet-
                                          ings called for the purpose of winding up the association
                                         and acts done with a vie,.v to severing connection with
                                         Ruch as~ociation. but no such provisions are to be found.
                                          If a member writes a letter of resignation, he thereby
                                         admits· that at that moment he is a member of the un-
                                         lawful association. nnd thP, Secretary who acts upon such
                                         letter makes a similar admisaion, and both are liable
                                         to be prosecuted. It seems to me that what the legis-
                                         lature has done is to rely on the general declaration of
                                         illegality as bringing the a~sociation to an end and has
                                         not required rnembers to take any active step to sever
                                         their connection with the body.
                                            It is argued further that if that view prevails it may
                                         be very difficult for the Government t o procure convic-
                                         tions. But after all the po,vers conferred by sections 16
                                         and 17 of the Criminal Law Amendment Act XIV of
                                         1908 appear to have been given to the Government to
                                         enable them to put an end to the activities of bodies con-
                                         sidered to be acting contrary to the public safety, and
                                         if the result of the declaration is that those activities
                                         automatically cease, then the object of the legislature has
~cc~®
!ONLINE~
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 16
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          20-2 Filed 08/14/21 Page 17 of 20

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: ILR (Bombay)
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                   VOL. LVl               ..J
                                                           B01'IBAY SERIES                                                                 499
                   been achieved. I do not think that the powers given              1930
                   by sections 16 and 17 of the Act were intended to be used EMPEROR
                                                                                     v.
                   so as to make people liable to penalties for having been       SKRIP.AD
                   members of associations at a time when they were law- R.AMCH.ANDR.A
                   ful, and not unlawful.                                      Beau:mont 0. J.
                     On the facts of these three cases, I can find no evidence
                   whatever that any of these accused in any way acted
                  as members of these associations after the date when
                  they were 'declared unlawful. In Reference No. 88 of
                  1930, the only evidence against the accused was that a
                  letter was found which had been written to him in his
                                                                 .             I

                  capacity as secretary of the association. It appears .to
                  me clear, as it appeared clear to the Sessions Judge of
                 ·Nasik who made the reference, that the mere receipt of
                  a letter cannot make a man liable as a member. In the
                  two revision applications, there was no evidence at all
                  that the parties acted as members after the declaration.
                  In Revision Application No. 412 of 1930, the statements
                 of the two accused, who were the president and the
                 secretary of the Karad Taluka Congress Committee,
                 were relied on by the learned Sessions Judge. They did
                no doubt state that they remained as president and secre-
                tary respectively of the association in question until the
                time of their arrest, but when the whole · statement is
                looked at it is deal' that they were_ asserting that they
                had no notice that the association had been declared un-
                lawful and were merely admitting that they had not
                taken any active -step to sever their connection with the .
                association do\'vn to the date of their arrests. In Revi-
                sion Application No. 426 of 1930, the case of the accused
                was that they had not been members or acted as members
                of the association in question since December 1929 when
                the creed of the Indian National Congress was altered.
                I can find no evidence whatever that they acted in any
                way_ as members of the association after it was declared
                unlawful. In that view of the matter it is unnecessary
                       L Ja. 1-4
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 17
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          20-2 Filed 08/14/21 Page 18 of 20

               SCC Online Web Edition: http://www.scconline.com
True Prinf     TruePrint™ source: ILR (Bombay)
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
 -




                                          500                             INDIAN LAW REPORTS                                                      [VOL.LV
                         1930   to decide the other questions which were argued. It ,:vas
                   EMPEROR      argued in each case that the particular association of
                      v.
                   SHRIPAD      which the accused ·were alleged to be members was not
                 RAMCHANDRA an association declared unlawful by the notification of

                Beaumont O. J. August 21, 1930. It is unnecessary to decide that point,
                                but I may say that I was not greatly impressed ,vith
                                those arguments and I should probably have held that
                                the associations were covered by the declaration. · Another
                                point argued was that in the two revision applications
                                the charge ought not to have been altered from a charge
                                under section 17 (2) to one under section 17 (1) of ~he
                                Criminal Law Amendment Act. It is unnecessary again
                                to express an opinion on the point. As I take the view
                              · that the Crown have failed to establish their ca·se against
                                the accused, the convictions and sentences in all the cases
                                must be quashed, and the fines, if any, paid should be
                                refunded. Order accordingly.

                                               MuRPHY,J. :-We are dealing witli three cases under
                                         section 17 of Act XIV of 1908 and Notifications Nos. 3570
                                         and 3571 published in a Gazette Extraordinary of
                                         August 21, 1930. One is a reference by the Sessions
                                         Judge of Nasik and the other two applications for revi-
                                         sion of convictions and sentences recorded by a Magis-
                                         trate and modified in appeal by tlie Sessions Judge of
                                         Satara.. Several points have been argued, but the princi-
                                         pal ones are common to all three cases. The first is,
                                         whether the associations held to be unlawful in the
                                         three cases were really among the ones notified, and the
                                         next, whether in fact the persons concerned can be held
                                         to .have continued their membership of these unlawful
                                         associations after the date of the notification 1 The first
                                         arises owing to the fact that the three associations in
                                         question are not named in the notification. Their
                                         names are the Yuddha Manda! of Nasik, and
                                         the Taluka Congress Committees of Karad and
              Case 1:21-cv-00396-RJL
                          Web Edition, Copyright ©Document 20-2 Filed 08/14/21 Page 19 of 20
~<C<e®         SCC Online
                Page 18
                                                  2021
                              Friday, August 13, 2021
                Printed For: Mr. Wayne Page
!ONLINE;"       SCC Online Web Edition: http://www.scconline.com
True Prinf"     TruePrint™ source: ILR (Bombay)
                -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                   VOL. LV]                                 BOM,B AY SERIES                                                                 501
                   Tasgaon, and if these are to be considered as                                                                                              1930
                   within the notifications it must be by inference                                                                                       EMPEROR
                    from the general language · used in its preamble, on                                                                                        v.
                                                                                                                                                         SHRIPAD
                   the grounds that the Yuddha !fandal in the N asik                                                                                   RAMORANDRA.

                   :ease was only a new name for the Kayadebhang Manda!                                                                                  111urphy J.
                   of that place, which is mentioned in the notification,
                   and that the Taluka Congress Committees were branches
                  <Jf the District Congress Committee of Satara. I agree
                   ,vith the learned Chief Justice that probably I vrnuld
                  have found against the applicants on these points, if it
                  had been necessary to arrive at a decision. But it is not
                  11ecessary to do so, for the :reference and applications .
                  must succeed on another ground, even on the assumption
                  that these ,vere three unlawful associations.        In the
                  Nasik case the conviction was under section 17 (2) of the
                  Criminal Law Amendment Act, and in the two Satara
                 ,cases the convictions were altered to ones under sec-
                  tion 17 (1) of the Act. But the cases are essentially
                 similar as thete is no evidence of management, after
                  August 21, 1930, in any of them, and we have·to consider
                  the facts from the point of view of membership . The
                 ordinary rule is that the burden of proving the elements
                 of an offence lies upon the prosecution. There is no
                 evidence on this point, and we have been asked to
                 presume that a. man ,vho was a member of an association
                 since declared unlawful, continues to be a member unless
                 he can show that he has resigned at the date of the noti-
                 fication. In ordinary cases an association might be
                .declared unlawful, and if its members or some of them
                 ,,v ere to decide to continue associated together in defiance
                ,of the notification, tliere would be sometliing done in
                furtherance of its aims after the relevant date to snow
                its continuing existence or membership, and those mem-
                1Jers unwilling to continue would probably have resigned;
                but there is a real difficulty, where, as here, the arrests
                of its members follow imrp.ediately, or as soon as may be,
                       L Ja 1-<!a
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 19
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          20-2 Filed 08/14/21 Page 20 of 20

               SCC Online Web Edition: http://www.scconline.com
True Prinf     TruePrint™ source: ILR (Bombay)
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
 -




                                          502                             INDIAN LAW REPORTS                                                      [VOL. LV
                        1930            on the publication of the notification, for as there is no
                    EMl'EROR             time for the persons concerned to dissociate themselves
                          ·v.
                   SHRIPAD
                                        ·from the association which has become unlawful, so there
                 RAM CHANDRA             can be no opportunity for the prosecution td prove con-
                   lrlurphy J.           tinuing membership, and if there are to be convictions
                                         at all in these circumstances they must rest on a presump-
                                         tion of continuance, and though nominally, for being.
                                         in reality be for having been, a member of an association
                                         which has since become unlawful. The terms of Act
                                         XIV of 1908 do not contemplate this effect, and for-
                                         relevant presumptions we can only look to sections 106
                                        and 114 of the Indian Evidence Act. Section 114 by
                                        ill. (d) includes instances of presumption of the continu-
                                        ance of a state of things shown to have been in existence,
                                        and section 106 shifts the burden of proof to the person
                                        within whose k:nowledge any fact especially is, here the
                                        discontinuance of membership. If the immediate effect
                                        of the notification is interpreted in this way, obviously
                                        all members of an association notified as unlawful are
                                        necessarily guilty of an offence within an impossibly
                                        short interval of the notification being published, and
                                        the general presumption of innocence is done a way with.
                                        It is true that the probability is that a person hastily
                                        resigning, as was the case of the President of the Tas-
                                        gaon Taluka Congress Committee, who did this on
                                        August 22, would perhaps not be prosecuted by the
                                        executive, but technically he would still be guilty. I think
                                        that the act of notification did not shift the burden of
                                        proof, as has been suggested to us, and there being· no·
                                        evidence that the persons concerned continued to be mem-
                                        bers of the associations declared unlawful, the convictions
                                        must be set aside in all three prosecutions in respect of
                                        all the persons concerned.
                                                                                                               Convictions set aside.
                                                                                                                                             B.     G. R.
